IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

RUFUS MARCEL ABRAMS,                 NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-3291

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 11, 2017.

An appeal from the Circuit Court for Escambia County.
Michael G. Allen, Judge.

Ross A. Keene of Ross Keene Law, P.A., Pensacola, for Appellant.

Pamela Jo Bondi, Attorney General, and Giselle D. Lylen, Assistant Attorney
General, Tallahassee, for Appellee.



         ON REMAND FROM THE FLORIDA SUPREME COURT


PER CURIAM.

      We previously affirmed Appellant’s sentence based on our en banc decision

in Walton v. State, 106 So. 3d 522 (Fla. 1st DCA 2013) (Walton I), which held that

mandatory minimums under the 10-20-Life statute must be imposed consecutively
regardless of whether the defendant possessed or discharged a firearm. However,

the Florida Supreme Court quashed our decision in this case and remanded for

reconsideration in light of its decisions in Walton v. State, 208 So. 3d 60 (Fla.

2016) (Walton II), and Williams v. State, 186 So. 3d 989 (Fla. 2016). See Abrams

v. State, 42 Fla. L. Weekly S680 (Fla. May 26, 2017).

       In Williams, the Court held that “consecutive sentencing of mandatory

minimum imprisonment terms for multiple firearm offenses is impermissible if the

offenses arose from the same criminal episode and a firearm was merely possessed

but not discharged.” 186 So. 3d at 993; accord Walton II, 208 So. 3d at 64. But,

the Court also held that “[i]f . . . multiple firearm offenses are committed

contemporaneously, during which time multiple victims are shot at, then

consecutive sentencing is permissible but not mandatory.” Williams, 186 So. 3d at

993.

       Here, the jury found Appellant guilty of discharging a firearm in each of the

charged offenses.     The offenses occurred in the same episode and involved

multiple victims. Thus, the trial court had discretion to impose concurrent or

consecutive mandatory minimum sentences in this case.

       At sentencing, the trial court stated that it was bound by this court’s decision

in Walton I to impose consecutive mandatory minimum sentences. However, the

court also stated that it would not have imposed consecutive mandatory minimums


                                           2
if it was not compelled to do so. Accordingly, because it is clear the trial court

would not have imposed the same sentence if it was not bound by Walton I, we

reverse Appellant’s sentence and remand for resentencing in accordance with

Williams and Walton II.

      We affirm the remaining issues on appeal.

      AFFIRMED in part; REVERSED in part; REMANDED for resentencing.

B.L. THOMAS, C.J., WETHERELL, and RAY, JJ., CONCUR.




                                        3